Exhibit 10.1

 

LOGO [g707755707755image.jpg]

11975 El Camino Real, #101

San Diego, CA 92130

858-792-6300

March 6, 2014

Dear David,

On behalf of MEI Pharma, Inc. (“MEI”), I am pleased to extend to you a full-time
position as the Senior Vice President of Corporate Development & General
Counsel, reporting to Daniel P. Gold, President and Chief Executive Officer of
MEI Pharma, Inc. Your employment will start effective April 7, 2014 (your “Start
Date”). This offer letter sets forth the terms and conditions of your
employment.

Your total compensation package is as follows:

 

  1. Your compensation category is “exempt” and you will be paid at the rate of
$25,000.00 per month ($300,000 annual salary) effective on your Start Date
payable in accordance with MEI’s regular payroll practices (currently, the 15th
and the last day of the month).

 

  2. As of the first of the month after your Start Date (May 1, 2014), you will
be eligible to participate in MEI’s current package of benefits, which includes:
HSA account, health insurance, vision insurance and 401k.

 

  3. Personal time off (PTO) in accordance with MEI policies, which is currently
20 days per year (but prorated for partial year of employment), with an
additional day added for each year of employment, up to a maximum of 25 days of
PTO per year.

 

  4. Paid time off for holidays in accordance with MEI policies – currently 10
days in 2014.

 

  5. You will be eligible to participate in MEI’s discretionary annual bonus
plan starting with the 2015 performance review period (fiscal year 7/1/2014
through 6/30/2015), which is currently targeted at 30% of base salary.

In addition to the compensation and benefits described above, you will receive
an initial stock option grant in the amount of 120,000 shares under the MEI
Pharma, Inc. Amended and Restated 2008 Stock Omnibus Equity Compensation Plan
(“MEI Plan”). The option price will be set at the closing price of MEI’s stock
on your Start Date. Shares of MEI’s stock that are subject to the grant will
vest as follows: 1/4th of the shares vest one year from your Start Date and the
balance of the shares will vest in 36 equal monthly amounts over the following
three years. The stock options otherwise will be subject to the generally
applicable terms of the MEI Plan and the stock option grant agreement pursuant
to which the options are granted.



--------------------------------------------------------------------------------

There are certain employment termination provisions that will apply to you as
follows:

 

  •   Voluntary Termination. You may terminate your employment voluntarily at
any time and for any reason by providing MEI with one months’ advance notice (or
such shorter period of notice as MEI may accept). Upon your voluntary
termination of employment (other than for Good Reason as described below), you
are eligible to receive only such amounts that you have earned but that have not
yet been paid to you and you will not be eligible for any severance pay or other
benefits from MEI.

 

  •   Termination for Cause. MEI may terminate your employment for Cause (as
defined below). If MEI terminates your employment for Cause, MEI shall not be
required to provide you with any advance notice. Upon termination for Cause, you
are eligible to receive only such amounts that you have earned but that have not
yet been paid to you and you will not be eligible for any severance pay or other
benefits from MEI.

 

  •   Termination by MEI Other than for Cause. MEI may terminate your employment
other than for Cause. Upon your termination of employment other than for Cause,
MEI will make a payment to you in lieu of notice in an amount equal to nine
months of your annual base salary (in effect at the time of termination) and
accelerate the vesting of your options so that you will be vested in the same
number of shares subject to the options as if you had continued to be employed
by MEI for an additional nine months. Such payment and additional option vesting
shall be conditional upon your execution of a customary release of claims in
favor of MEI in a form prescribed by MEI. This payment in lieu of notice shall
be paid to you in a single lump sum payment as soon as administratively
practicable after the maximum review and revocation period for the release
agreement as may be required under applicable law, or such earlier date as
determined in MEI’s sole discretion; provided, that if you fail to execute the
release within 60 days following your termination date, you will not be entitled
to any payment or additional option vesting. Except for providing you with this
payment in lieu of notice and additional option vesting, you are not eligible
for any severance pay or other benefits from MEI.

 

  •   Your Termination for Good Reason. You may terminate your employment for
Good Reason (as defined below) by providing written notice to MEI within 60 days
after the occurrence of the event constituting Good Reason. The written notice
shall contain a detailed description of the event giving rise to your
termination for Good Reason. Following the receipt of your notice, MEI shall
have a period of 30 days in which it may correct the act or failure to act that
constitutes the grounds for Good Reason as set forth in your notice of
termination. If MEI does not correct the act or failure to act, you must
terminate your employment for Good Reason within 30 days after the end of the
cure period, in order for the termination to be considered a Good Reason
termination. Upon your termination of employment for Good Reason during this
30-day period, you will receive the same payment in lieu of notice and
additional option vesting as provided in the event of a termination by MEI
without Cause as described above, provided that the payment and option vesting
shall be subject to your execution of a release, also as

 

2



--------------------------------------------------------------------------------

 

described above. Except for providing you with this payment in lieu of notice
and additional option vesting, you are not eligible for any severance pay or
other benefits from MEI.

 

  •   Definitions. For purposes of the termination provisions in this letter,
the following terms shall have the following meanings:

 

  •   The term “Cause” means a finding by MEI that you have committed a felony
or a crime involving moral turpitude, committed an act of gross negligence or
fraud, failed, refused or neglected to substantially perform your duties or to
implement the directives of MEI that continued for 30 days after you had been
provided adequate and specific written notice thereof, or willfully engaged in
conduct that is materially injurious to MEI, monetarily or otherwise.

 

  •   The term “Good Reason” shall mean the occurrence of one or more of the
following without your consent: a material diminution by MEI of your authority,
duties or responsibilities, material diminution in your base salary, involuntary
relocation to a new place of business greater than 50 miles from the Company’s
current office, or any action or inaction that constitutes a material breach by
MEI of this Agreement.

This offer letter is intended to comply with all of the requirements of
applicable law. In particular, this offer is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986 (“409A”), or
an exemption thereto, and payments may only be made to you upon an event and in
a manner permitted by 409A, to the extent applicable. Separation pay provided
under this offer letter is intended to be exempt from 409A under the “separation
pay” and/or “short-term deferral” exceptions to the maximum permissible extent.
However, if you are considered a “specified employee”, to the extent necessary
to comply with 409A, any payments due to you shall be delayed for a period of
six months after your separation from service. Any payment due to you shall be
treated as a separate payment for purposes of 409A. In no event may you,
directly or indirectly, designate the calendar year of a payment. If the period
for executing a release spans two calendar years and the amounts payable to you
are subject to 409A, in all cases, payment of any amounts to you following the
execution of the release shall be made in the second calendar year. All
reimbursements and in-kind benefits provided to you shall be made or provided in
accordance with the requirements of 409A.

This offer of employment is contingent on your background check (criminal and
education) being without adverse disclosures and your representation that there
is no agreement or arrangement with a third party or other set of circumstances
preventing you from working with MEI. On your first day of hire, you will need
to provide MEI with documentation that proves your eligibility to work in the
United States in accordance with the Immigration Reform and Control Act of 1986.
As an employee of MEI, you will be required to comply with all MEI policies and
procedures; in particular, you will be required to familiarize yourself with and
comply with MEI’s policies including but not limited to prohibiting unlawful
harassment and discrimination, confidentiality, assignment of invention rights
and the policy concerning drugs and alcohol.

Your employment with MEI will not be for any specific term and will always be
“at-will,” which means that either you or MEI have the right to terminate this
employment agreement at any time, for any reason, with or without cause or
notice. Any contrary representation or agreements that

 

3



--------------------------------------------------------------------------------

may have been made to you are superseded by this offer. By signing below and
accepting this offer, you will acknowledge and agree that the length of
employment, promotions, positive employment reviews, pay increases, bonuses,
increases in job duties or responsibilities and other changes during employment
will not change the at-will term of your employment with MEI and will not create
any implied contract requiring cause for termination of employment.

In your new position, I am confident you will provide the support that MEI needs
to help us build a great company. We are genuinely excited about the opportunity
to have you join us and we look forward to your positive reply.

Sincerely,

 

/s/ Daniel P. Gold

Daniel P. Gold, Ph.D. President & CEO MEI Pharma, Inc.

If you wish to accept this offer, please sign and date below and return this
letter to us. Also, please keep a copy of this letter for your records.

 

Offer accepted:

 

/s/ David Urso

    Date: March 7, 2014        

 

4